DETAILED ACTION

Withdrawal of Previous Final-Office Action
	The previous Final-Office Action filed on 12/21/2021 has been revoked. Accordingly, this Office Action is non-final and takes the place of the Final-Office Action of 12/21/2021. 

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant first argues that the prior art of Nesbit does not disclose or suggest the claimed "input representation." See page 10 1st paragraph of Applicant’s Remarks filed on 05/31/2018. In support of Applicant’s argument, Applicant points to Nesbit’s subsection on Markov prefetching on page 93 and figure 2 to argue why Nesbit does not disclose or suggest the claimed input representation. See page 10 last paragraph of Applicant’s Remarks filed on 05/31/2018(stating that “The cited portion of Nesbit describes ‘a GHB implementation,’ where a ‘next FIFO-ordered entry in the GHB is [a] miss address’ that is ‘immediately followed by a current miss address in the past,’ and ‘[the next FIFO-ordered entries] are prefetch candidates.’ That is, Nesbit’s next FIFO-ordered entry followed by a current miss address can at best be considered a sequence of addresses”). 
 Examiner respectfully disagrees. Unlike Applicant citing to Nesbit’s subsection on Markov prefetching on page 93 and figure 2 to argue why Nesbit does not disclose or suggest the claimed input representation, the Non-Final Office Action of 05/07/2021 cited to page 4 section 3.3 to teach the claim limitation of generating an input representation. See page 32 of the Non-Final Office Action of 05/07/2021. As stated in the by Nesbit on page 4 section 3.3, “A simple state machine maintains the GHB address lists and coordinates GHB accesses to walk the address lists.”(Emphasis added).  Furthermore, page 32 of the Non-Final Action of 05/07/2021 stated that “Using the PC of a load instruction as the index into the Index Table, the address list created is the sequence of addresses for the given PC.”(Emphasis added). Hence under the broadest reasonable interpretation of the claims in light of the specification, Nesbit teaches the non-amended limitation of generating an input representation based on the sequence of program counter addresses.1 
Applicant argues that Nesbit does not teach the limitation regarding delta values.See page 10 last paragraph of Applicant’s Remarks filed on  09/07/2021. 
Examiner respectfully disagrees. The Non-Final Office Action of 05/07/2021 relied upon Peled in view of Nesbit to teach the limitation of generating an input representation based on a sequence of program counter addresses and their corresponding delta values. Peled was relied upon to teach the claim element(s) of and their corresponding delta values. See page 30 of the Non-Final Office Action of 05/07/2021(stating in part “We restrict the maximal address delta that may be associated, to increase the chances that associations are made within related memory ranges”).  While Nesbit was relied upon to teach the claim element(s) of generating an input representation based on a sequence of program counter addresses. See pages 31-32 of the Non-Final Office Action of 09/07/2021.  Because Applicant has argued against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, Peled in view of Nesbit teaches, discloses or suggests the non-amended limitation of generating an input representation based on the sequence of program counter addresses and their corresponding delta values.2
In response to Applicant’s arguments with respect to the amended limitations of (i) generating an input representation based on the sequence of prior program counter addresses and their corresponding delta values; and (2) providing the input representation generated based on the sequence of prior program counter addresses and their corresponding delta values as input to a recurrent neural network Peled does teach, disclose, or suggest such amended limitations as detailed on pages 6-7 of the current Office Action. 
It is also noted that Applicant has filed an affidavit or declaration of attribution under 37 C.F.R 1.130(a) declaring that the prior art of “Learning Memory Access Patterns”(hereinafter referred to as “the Article”) used in the previous Office Action describes work attributed to the co-inventors of the current Application and the Article was made public on March 6th 2018, less than one year before the filing date of this Application. Accordingly, the finality of the previous Office Action of 12/21/2021 has been withdrawn, and this current Office Action is Non-Final and takes the place of the Final-Office Action of 12/21/2021. 
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "mapping the sequence of prior program counter addresses and their corresponding delta values to numeric embeddings in a high dimensional embedding space."  There is insufficient antecedent basis for this limitation in the claim, since this limitation is not present in claim 12, but in claim 18. For purposes of this Office Action, claim 19 is being interpreted as being dependent on claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”).
Regarding claim 1, Peled teaches a method comprising: and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address, wherein the respective first memory address is a memory address that was accessed when an instruction pointed to by a corresponding prior program counter address of the sequence of prior program counter addresses was executed, and wherein the respective second memory address is a memory address that was accessed prior to the respective first memory address being accessed(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “Since we want to establish a useful prefetch distance, we must represent a long window of history between each context and the associated address it should predict. This presents the challenge of picking context-address pairs within this window that are likely to be semantically related and are not too close or too far away so that the prefetching will be effective. To address this issue we maintain the Association Queue. This queue stores the history of context states and addresses observed on every memory unit access. On every access we push the current state vector and address at the head of the queue, and pop the element at the tail which represents the oldest stored context state SN. We then choose one of the recent addresses from the queue to associate with it…” & see also listing 1 detailing the context vector layout with the following relevant values: Context[0:31] <=address; and  Context [128:143] <= last_address _delta;  Peled teaches Context [128:143] <= last_address _delta (i.e.  and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address) we push the current state vector and address at the head of the queue (i.e. wherein the respective first memory address is a memory address that was accessed) Context[0:31] <=address (i.e. when an instruction pointed to by a corresponding prior program counter address of the sequence of prior program counter addresses was executed) pop the element at the tail which represents the oldest stored context state SN. We then choose one of the recent addresses from the queue to associate with it (i.e. and wherein the respective second memory address is a memory address that was accessed prior to the respective first memory address being accessed)); 
generating an input representation based on the sequence of prior program counter addresses and their corresponding delta values(Peled, pg. 4, sec. 3.1.2 Parallel association policies, “We attempted using up to four parallel networks, where the other two are trained over PC confidence (i.e. prefer associating addresses with highest recurring program counters)….” Peled teaches the other two are trained over PC confidence prefer associating addresses with highest recurring program counters (i.e. generating an input representation based on the sequence of prior program counter addresses and their corresponding delta values)); 
providing the input representation generated based on the sequence of prior program counter addresses and their corresponding delta values as input to a recurrent neural network(Peled, pgs. 9-10, sec. 7 Evaluation, “We also ran the 3 level network with additional 16 LSTM nodes, making them recurrent (RNN)… Figure 10 Shows how the different association schemes described in Section 3 perform over some of the benchmarks…We observe that 4 parallel networks are not necessarily better than two… possibly because the PC-based association is less effective.” & see also figure 11 showing “Comparison between NN sizes, depths, and special features like LSTM nodes.” Peled teaches Figure 10;  We observe that 4 parallel networks are not necessarily better than two possibly because the PC-based association (i.e. providing the input representation generated based on the sequence of prior program counter addresses and their corresponding delta values as input) We also ran the 3 level network with additional 16 LSTM nodes, making them recurrent (RNN); figure 11 showing Comparison between NN sizes, depths, and special features like LSTM nodes (i.e. to a recurrent neural network)); 
and receiving from the recurrent neural network an output(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “In this paper we use a delta-prediction mode, where the output is trained to be the address delta relative to the address of the associated context                         
                            (
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                            )
                        
                    .”); equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed(Peled, pg. 5, sec. 3.2 The NN prediction engine,  The neural network performs two phases on each L1 cache miss. First, the prediction phase performs inference over the most recent context state vector (S0): It feeds the input context vector to the entry layer, computes the neuron activations at each layer, and interprets the values at the output layer as a binary representation of the predicted value. If the result is distinct enough…it is sent to the memory unit to be prefetched.” & see Peled, pg. 3, sec. 3 The Contextual Neural Network Prefetcher, figure. 3, listing 1(Context [0:31] <= address), “We propose to use a neural network to extract the contextual information and derive prefetch candidates. The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access.”).
Peled does not teach:  receiving a sequence of prior program counter addresses of a computer program. 
However, Nesbit teaches: receiving a sequence of prior program counter addresses of a computer program(Nesbit, pg. 4, sec. 3.2 Example: Stride Prefetching, “Using the PC of a load instruction as the index into the Index Table, the address list created is the sequence of addresses for the given PC.”). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit the motivation to do so would be implement an indirect accessing method for cache misses on localized loads using a global history table (Nesbit, pgs. 1-2, sec. 1 Introduction, “All address history is held in a FIFO table, the Global History Buffer (GHB), with all global miss addresses being placed in the table at the bottom and removed from the top. GHB history information is maintained in linked lists, which are accessed indirectly via a hash table. This method not only reduces stale history data, but it also allows a more accurate re-construction of the history of access patterns….”).
Peled does not teach:  that defines a probability distribution of future delta values, wherein each probability in the probability distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address; plus (ii) a future delta value corresponding to the probability.  
However Anghel teaches: that defines a probability distribution of future delta values, wherein each probability in the probability distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address; plus (ii) a future delta value corresponding to the probability(Anghel, col. 4, lines 42-55, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm. Namely, each auxiliary sequence of m relative addresses is fed S34 as input to a trained model 36 for it to predict S36 p relative addresses of next memory accesses by the system, each with a respective probability of access. In that case, data can subsequently be prefetched S38 based on probabilities of access as respectively associated with the p relative addresses as predicted at step S36 by the trained model 36. I.e., the probabilities outputted by the trained model can be used to decide whether to prefetch the corresponding data, or not.”); plus (ii) the future delta value corresponding to the probability(Anghel, col. 4, lines 42-45, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Anghel the motivation to do so would be to improve the applications of data prefetching (Anghel, col. 1, lines 20-29, “Ideally, a prefetching algorithm should predict future access requests with high accuracy. Prefetching techniques are known, which predict future accesses based on past memory accesses, e.g., based upon learning of past access requests. Such techniques are inherently limited by the number of previously monitored access patterns. Several prefetching methods are otherwise known, which are limited to regular memory access patterns of consecutive memory addresses or of addresses at constant distance in memory. Such methods have limited applications.”). 
Regarding claim 2, Peled in view Nesbit and in view of Anghel teaches the method of claim 1, further comprising: determining that one or more probabilities in the probability distribution meet a threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”).  
Regarding claim 3, Peled in view Nesbit and in view of Anghel teaches the method of claim 2, further comprising: in response to determining that the one or more probabilities in the probability distribution meet the threshold criterion, fetching data from the one or more future memory addresses associated with the one or more probabilities that meet the threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”); and storing the data in local cache(Peled, pgs. 9-10, sec. 7 Evaluation, figure. 9, “Figure 9 shows the breakdown of miss reasons in the L1 cache. A request can be categorized as one of the following: Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not completed yet. This hides the miss latency only partially… On top of these categories covering 100% demands, we add bad prefetches: addresses prefetched but never used while in the cache, indicating that the prefetcher was wrong about the address or the timing.”). 
Regarding claim 5, Peled in view Nesbit and in view of Anghel teaches the method of claim 1, further comprising: comparing memory addresses from which data is fetched as a result of execution of future instructions of the computer program to the probability distribution of future delta values (Anghel, col. 8, lines 9-22, fig.1, “Identifying S14 sequences of m+l memory accesses in the current workload…[c]onverting S32 each sequence of m+l addresses into m addresses relative to the immediately preceding address therein… [p]roviding S34 the converted m-length sequences…as input to a currently active model…for it to predict S36 the next p accesses…taking into account probabilities associated with the next accesses inferred.”); and updating parameters of the recurrent neural network based on the comparison (Peled, pg. 5, sec. 3.3 Prediction feedback, figure. 3, “When a demand hits this queue at a depth deemed useful…we trigger another training pass on the NN to strengthen the context/address pair that was hit. If, however, a prediction is hit outside the useful range, or if it falls off the queue without ever being hit, we need to provide negative feedback. The neural network is less equipped to provide such feedback as there is no way to "un-train" a sample. Instead we use a single bit of the predicted output, and train it to hold the confidence of the prediction. Any positive feedback will train it to a high value, and any negative feedback will train it to a low one.”).  
Referring to independent claim 12, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 13-14 and 16, they are rejected on the same basis as
dependent claims 2-3 and 5 since they are analogous claims.
Referring to independent claim 20, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Luk, Chi-Keung et al. "Compiler-based prefetching for recursive data structures." Proceedings of the seventh international conference on Architectural support for programming languages and operating systems(1996)(“Luk”).
Regarding claim 4, Peled in view Nesbit and in view of Anghel teaches the method of claim 2, further comprising: associated with the one or more probabilities meeting the threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”). 
Peled in view Nesbit and in view of Anghel do not teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;,and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. 
However, Luk teaches: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program(Luk, pgs. 226-227, sec. 3.2 Scheduling Prefetches, figure.8, figure.9, figure. 12,  “Once RDS accesses have been recognized, the compiler inserts greedy prefetches as follows. At the point where an RDS object is being traversed (i.e. where the recurrent pointer update occurs), the compiler inserts prefetches of all pointers within this object that point to RDS-type objects (these are the natural jump-pointers 6) at the earliest points where these addresses are available within the surrounding loop or procedure body. The availability of prefetch addresses is computed by propagating the earliest generation points of pointer values along with the values themselves. Two examples of greedy prefetch scheduling are shown in Figure 8.” & see figure. 8(a) and (b) which details the compiler inserting prefetch instructions into the source code of a Loop and a Procedure computer program before being executed). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view Nesbit and in view of Anghel and further in view of Luk  the motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data structures are one of the most common and convenient methods of building large data structures (e.g, B-trees in database applications, octrees in graphics applications, etc.). As we traverse a large RDS, we may potentially visit enough intervening nodes to displace a given node from the cache before it is revisited; hence temporal locality may be poor. Finally, in contrast with arrays, where consecutive elements are at contiguous addresses and therefore stride-one accesses can exploit long cache lines, there is little inherent spatial locality between consecutively-accessed nodes in an RDS since they are dynamically allocated from the heap and can have arbitrary addresses. Therefore, techniques for coping with the latency of accessing these pointer-based data structures are essential.”).
Regarding claim 10, Peled in view of Nesbit and in view of Anghel teach the method of claim 1, further comprising: determining that a memory address associated with a probability that meets a threshold criterion should be accessed(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”)
Peled in view of Nesbit and in view of Anghel do not teach:  in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program.
  However, Luk teaches: in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program(Luk, pg. 227, sec. 3.2 Scheduling Prefetches, As figure 8 details the compiler inserts greedy prefetch instructions into the source code of two computer programs. In figure 8(a) the Loop’s instruction order is changed by the compiler by inserting the instruction prefetch(l                        
                            →
                        
                    next);  before the instruction of work(l                        
                            →
                        
                    data); In figure 8(b) the Procedure’s instruction order is changed by the compiler by inserting two instructions prefetch(t                        
                            →
                        
                    left); prefetch(t                        
                            →
                        
                    right); before the instruction if (test(t                        
                            →
                        
                    data)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Luk to teach: in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program. The motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data structures are one of the most common and convenient methods of building large data structures (e.g, B-trees in database applications, octrees in graphics applications, etc.). As we traverse a large RDS, we may potentially visit enough intervening nodes to displace a given node from the cache before it is revisited; hence temporal locality may be poor. Finally, in contrast with arrays, where consecutive elements are at contiguous addresses and therefore stride-one accesses can exploit long cache lines, there is little inherent spatial locality between consecutively-accessed nodes in an RDS since they are dynamically allocated from the heap and can have arbitrary addresses. Therefore, techniques for coping with the latency of accessing these pointer-based data structures are essential.”).
Referring to dependent claim 15, it is rejected on the same basis as dependent claim 4 since they are analogous claims.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Zeng, Yuan Long Short Term Based Memory Hardware Prefetcher (2017)(“Zeng”).
Regarding claim 6, Peled in view of Nesbit and in view of Anghel teach the method of claim 1, wherein operations of the method are performed on a microprocessor (Anghel, col. 8, lines 30-40, “In practice, as soon as m+ 1 memory accesses occurred, an inference sequence of m relative addresses can be created in order to immediately predict the next p addresses and then prefetch data at the corresponding memory locations. When applied to cache memory, such a scheme likely brings corresponding cache lines with target data from high-latency memory (e.g., DRAM) to low-latency memory (e.g., Ll/L2cache). This way, when next memory accesses occur (i.e.,the (m+2)'\ (m+3r, ... access), the requested data is, with high probability, already available from one the low-latency cache memories of the processor.”), and wherein the method further comprises: fetching data from one or more future memory addresses associated with one or more probabilities in the probability distribution that meet a threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”)and storing the data in local cache on the microprocessor(Anghel, col. 8, lines 30-40, “In practice, as soon as m+ 1 memory accesses occurred, an inference sequence of m relative addresses can be created in order to immediately predict the next p addresses and then prefetch data at the corresponding memory locations. When applied to cache memory, such a scheme likely brings corresponding cache lines with target data from high-latency memory (e.g., DRAM) to low-latency memory (e.g., Ll/L2cache). This way, when next memory accesses occur (i.e.,the (m+2)'\ (m+3r, ... access), the requested data is, with high probability, already available from one the low-latency cache memories of the processor.”). 
	Peled in view of Nesbit and in view of Anghel do not teach: wherein the recurrent neural network is implemented on the microprocessor.
However, Zeng teaches wherein the recurrent neural network is implemented on the microprocessor (Zeng, pg. 9, Ch. 3 System Overview, fig. 3.1, “The proposed [LSTM] prefetcher is attached to the last level cache (LLC) and snoops every LLC demand hit and miss. This [LSTM] prefetcher relies on local delta history to predict the addresses of future memory accesses.” Note: It is being interpreted that the LSTM prefetcher connected to the last level cache(LLC) represents the  recurrent neural network  implemented on the microprocessor).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Zeng the motivation to do so be to implement neural networks into the hardware design due to its superior prediction performance in regards to system level operations(Zeng, pg. 3, Ch. 1 Introduction and Motivation,  “Recently, neural network have been widely used in computer architecture design and have made great contribution in improving the system performance…[a]mong existing neural network algorithms, Recurrent Neural Network (RNN), which includes feed-back connections within the network, is especially powerful in sequence predicting, and becomes a natural choice to predict memory access sequence. Nowadays, bandwidth per core becomes a major limitation in multi-core system, and larger D[RA]M capacity lead to even longer access latency, which together make mis-prefetch more expensive than before. In this case, accuracy becomes more and more important.”).   
Referring to dependent claim 17, it is rejected on the same basis as dependent claim 6 since they are analogous claims.
Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Chtourou, Sofien et al. "A hybrid approach for training recurrent neural networks: application to multi-step-ahead prediction of noisy and large data sets." Neural Computing and applications 17.3 (2008)(“Chtourou”).
Regarding claim 7, Peled in view Nesbit and in view of Anghel teaches the method of claim 1, wherein generating an input representation based on the sequence of prior program counter addresses and their corresponding delta values comprises: mapping the sequence of  prior program counter addresses and their corresponding delta values (Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, figure 6, "In contrast, the GHB contains the actual sequence of a load's miss addresses ... [t]his information can be used for detecting delta access patterns within a load's address stream, and prefetching down the non-stride, but regular, delta access pattern, like theone shown ... [by figure 6]." & see Table 6 in which the mapping of the program counter and delta values using the GHB method has a table size of 4KB).
Peled in view Nesbit and in view of Anghel do not teach:  to a sequence of numeric embeddings in a high dimensional embedding space. 
However Chtourou teaches: to a sequence of numeric embeddings in a high dimensional embedding space (Chtourou, pg. 248, sec. 3.2 Classification, fig. 3(see Incremental Self Organizing Map (SOM) 1D), “The classification task is made by a one-dimensional growing SOM neural network.” & see corresponding SOM training algorithm on pg. 249).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Chtourou the motivation to do so would be classify a large data set with many dimensions into a simpler representation before performing additional machine learning operations on the data (Chtourou, pg. 246, sec.1 Introduction,  “In this paper, a learning scheme based on a SOM neural network and multiple recurrent neural networks is proposed. The SOM performs the classification step in order to decompose large data set into sub-classes. In each subclass, the topological neighborhood is preserved: however its variance rate decreases. Multiple RNN are then affected to those sub-classes. The novelty of the proposed approach is to build this hybrid neural network based on a SOM and a set of RNN to construct multiple prediction models applied on huge and variant data set.”).  
Regarding claim 8, Peled in view Nesbit and in view of Anghel and further in view of Chtourou teaches the method of claim 7, wherein mapping the sequence of prior program counter addresses and their corresponding delta values to numeric embeddings in a high dimensional embedding space comprises: using a pre-specified vocabulary to map the sequence of prior program counter addresses and their corresponding delta values to indices(Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, Table 1, “This new GHB method, Program Counter / Delta Correlation (PC/DC), uses delta pairs (two consecutive deltas) as the correlation key.”); and using the indices to retrieve corresponding embeddings from a lookup table(Nesbit, pgs. 5-6, sec. 3.5 Local Delta Correlation, figure. 6, Table 1, As the example of table 1 shows each local correlation key serves as an index into the prefetch prediction table, which for the given example consists of 4 subsequent delta values & see Table 6 in which the GHB Program Counter / Delta Correlation (PC/DC) method has a table configuration of 256 IT entries x 256 GHB entries).  
Regarding claim 9, Peled in view Nesbit and in view of Anghel and further in view of Chtourou teaches the method of claim 7, further comprising: partitioning the sequence of numerical embeddings into a plurality of clusters, wherein each cluster has a centroid point(Chtourou, pgs. 248-249, sec. 3.2 Classification, fig. 3(see Incremental Self Organizing Map (SOM) 1D), “The classification task is made by a one-dimensional growing SOM neural network…[t]his modified version of the one-dimensional SOM training algorithm arranges data set samples into several subclasses. Each subclass contains training samples located in the same neighborhood.” & see corresponding SOM training algorithm on pg. 249 step 2 in which the weight of the each output neuron is calculated. Note: It is being interpreted that after training of the SOM network finishes, the weights of each neuron represents the centroid in multidimensional space); normalizing each numerical embedding with respect to the centroid point of a corresponding cluster; and providing the normalized numerical embeddings as input to the recurrent neural network (Chtourou, pg. 251, sec. 4.3 Performance of multiple recurrent neural networks, Table 2, fig. 3, “Generalization performances have been measured on 1,000,000 samples extracted from CP and GZIP execution traces. Table 2 gives the effect of the classification step on the prediction capacity of the developed system… the Normalized Mean Square Error (NMSE) (7) have been provided as mathematical mean computed on the developed sub-classes. Table 2 shows that the learning error decreases for a large number of sub-classes. However, the generalization error is reduced when we use a limited number of sub-classes.”).
Referring to dependent claims 18-19, they are rejected on the same basis as dependent claims 7-8 since they are analogous claims.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Mehta, Bhavesh et al."Cache Showdown: The Good, Bad, and Ugly." Project Report, Computer Sciences Department, University of Wisconsin Madison (2004)(“Bhavesh”).
Regarding claim 11, Peled in view Nesbit and in view of Anghel teaches the method of claim 2, further comprising: determining that data from a memory address associated with a probability that meets the threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”). 
Peled in view of Nesbit and in view of Anghel do not teach: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache.
 However, Bhavesh teaches: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache(Bhavesh, pgs. 4-6, sec. 3 Evict Table, fig.1, “The Evict Table (ET) is a mechanism by which we can track the effects a given prefetch policy has on a cache that shares its real-estate with prefetches… [u]seful prefetches are those that are actually accessed, while harmful prefetches are those that are never accessed and are a direct cause of misses to cache lines that were displaced by that prefetch line. Finally, useless prefetches are those that are never accessssed… The first invariant is that for each prefetch line in the cache, there must be a corresponding victim in the ET. The term victim does not necessarily mean a true cache line that was displaced by the prefetch line, since a prefetch into an invalid block does not displace a victim at all. Rather, for this scenario we maintain the invariant by inserting a special NULL entry, which does not keep any real information except a valid timestamp, which is used in order to participate in LRU replacement of ET entries.” Note: It is being interpreted that the timestamp represents the age bit).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Bhavesh to teach: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache. The motivation to do so would be to have an effective prefetch scheme that leads to better management of the cache(Bhavesh, pg. 2, sec. 1 Background, “When prefetching into a cache we must be weary of cache pollution. Cache pollution is when a prematurely prefetched block displaces useful data in the cache. That is, if the block had not been displaced, the processor would have hit to it, but because of prefetching, a miss results… [Furthermore], [i]n another case, an unused prefetch may be poorly timed in such a way that it pollutes the cache, evicting live cache data… One [solution]…is tagged prefetch …which provides timeliness by keeping a tag associated with all prefetch lines, and only issuing additional prefetch requests when a previous prefetch line’s tag has been set, which occurs when that prefetch line is accessed.” ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims of 09/07/2021 do not recite the limitation of “generating an input representation based on the sequence of prior program counter addresses and their corresponding delta values,” rather the claims of 09/07/2021 recite the following: “generating an input representation based on the sequence of program counter addresses and their corresponding delta values.” Applicant’s remarks of 09/07/2021 seem not to make such a distinction to the claim limitations. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        
        2 The claims of 09/07/2021 do not recite the limitation of “generating an input representation based on the sequence of prior program counter addresses and their corresponding delta values,” rather the claims of 09/07/2021 recite the following: “generating an input representation based on the sequence of program counter addresses and their corresponding delta values.” Applicant’s remarks of 09/07/2021 seem not to make such a distinction to the claim limitations. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).